Citation Nr: 1415184	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of appellant's service is a bar to payment of VA compensation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant had active service from September 1966 to September 1967; he was discharged conditionally so that he might reenlist.  Thereafter he served from September 1967 to September 1970 and his service was characterized as under other than honorable conditions.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the RO in Los Angeles, California.  

In July 2009, the appellant testified at the RO before a Decision Review Officer.  In August 2011, the appellant presented testimony at the RO during a Board hearing chaired by the undersigned Veterans Law Judge via videoconference from Washington, D.C.  Transcripts of these hearings are associated with the claims file.  

In a June 2013 written statement to the Board, the appellant requested another hearing.  As the appellant has already been afforded the aforementioned hearings before a Decision Review Officer and a Veterans Law Judge, and has not alleged any sort of error or fault with those hearings, the Board finds an additional hearing is not warranted.  Pertinent law and regulations afford a claimant "a" hearing, and such has already been provided the appellant in the present case.  See 38 U.S.C.A. § 7107(d)(1) (West 2002); 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2013).  

This appeal was previously remanded by the Board in November 2011, at which time the agency of original jurisdiction was ordered to provide the appellant with additional notice.  Appropriate notice was provided him via a letter sent him by VA in May 2013.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  In an August 2003 decision, the Board found that new and material evidence had not been received to reopen the claim that the character of the appellant's discharge was not a bar to VA benefits.   

2.  In a February 2004 action, the Board denied the appellant's motion for reconsideration of the August 2003 decision.  

3.  The evidence associated with the claims file subsequent to the August 2003 decision does not relate to an unestablished fact necessary to substantiate the claim or is cumulative and redundant of evidence previously of record.  


CONCLUSIONS OF LAW

1.  The Board's August 2003 decision is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100(a) (2013). 

2.  The criteria for reopening whether the character of the appellant's service constitutes a bar to benefits administered by VA are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of VCAA notice in cases concerning the character of service in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In such cases, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

The Board finds that the appellant received adequate VCAA notice.  While the appellant was not initially afforded proper VCAA notice prior to the decision on appeal, the RO subsequently provided him adequate notice by letter dated in May 2013, followed by readjudication of the claim in a September 2013 supplemental statement of the case.  The notice letter made clear that VA was adjudicating the reopening of whether the character of the appellant's service qualified him to receive VA disability benefits.  The appellant was informed of the reason for the previous denial of his claim, and was provided the definition of new and material evidence.  The appellant was also told to provide information and evidence with respect to the events service and to state why he thought his service was honorable.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The RO has secured the pertinent service records.  The appellant has submitted personal statements regarding his claim.  Additionally, he testified on his own behalf at the July 2009 and August 2011 hearings.  

The appellant testified at a hearing before the Board in August 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the appellant of both the issue on appeal (reopening of the claim due to prior final 2003 Board decision) and the evidence necessary to substantiate the claim (new evidence since the 2003 Board decision that had not been heard or seen before).  The questions also pertained to the nature of AWOLs, the appellant's mental condition during service to focus on any potential question of insanity, concerning the reenlistment causing the period of service to become one period, and the nature of the service department review and discharge upgrade process.  The appellant's extensive testimony regarding his discharge papers and the upgrade process, including Public Law upgrades of discharge, also reflects his actual knowledge of what is required to reopen the claim and establish qualifying service.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The appellant has not otherwise identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address whether the claim should be reopened.

Reopening of Whether the Character of Service 
Constitutes a Bar to VA Benefits

The appellant seeks to reopen the issue of whether the character of the appellant's service constitutes a bar to VA benefits.  He asserts that his service discharge was upgraded and no longer serves as a bar to VA benefits.  

This issue has been before VA on several occasions.  Most recently but prior to the pending appeal, in an April 2000 administrative decision, the RO found the appellant was not eligible for VA benefits due to the character of his discharge.  The appellant appealed that denial, and in an August 2003 decision, the Board found no new and material evidence had been received to reopen whether the character of discharge constituted a bar to payment of VA benefits.  The appellant filed a motion for reconsideration which was subsequently denied by the Board in February 2004.  No further motion or pleading was filed by the appellant with either the Board or the Court, and the August 2003 Board decision became final.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100(a) (2013).  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; 
(2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

If the service member was AWOL which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. § 3.1(m)(1).  The Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29, 32 (1993).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, insanity is a defense to all statutory and regulatory bars.  

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

At the time of the August 2003 Board decision, the evidence of record included the service treatment records, service personnel records, VA medical records, and the appellant's assertions regarding his service.  Records before VA at the time of the August 2003 Board decision reflect that the appellant entered service in September 1966 for a three-year term of enlistment.  In September 1967, he was given a conditional discharge for purposes of immediate reenlistment.  The character of this service was honorable.  In September 1970, he was given an administrative discharge following several periods of absence without leave (AWOL) status beginning in January 1969.  This service period was characterized as under other than honorable conditions.  

In June 1977, the appellant was awarded an upgraded discharge, to general discharge under honorable conditions, for the period from September 1967 to September 1970, pursuant to the Department of Defense (DOD) Special Discharge Review Program (SDRP).  In an August 1978 action, however, the Discharge Review Board of the U.S. Army voted against affirming this upgrade.  

In the August 2003 decision, the Board found that these records were before VA at the time of the most recent prior final rating action, a November 1993 rating decision, and new and material evidence had not been received thereafter.  As reconsideration of the Board's August 2003 decision has not been ordered and no other exception to finality applies, that Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).  

Subsequent to the August 2003 Board decision, the appellant has essentially submitted his own written assertions along with oral testimony provided at the July 2009 and August 2011 personal hearings.  This evidence is not new and material however, as it is cumulative and redundant of evidence and arguments already of record and considered by VA.  The appellant's written assertions and hearing testimony essentially contend that VA made a mistake and has failed to 

acknowledge that his discharge was upgraded.  Such assertions are not new and material evidence as they do not address the reasons for the prior denial of the claim.  

The appellant has also submitted copies of the 1977 and 1978 findings of the DOD SDRP and Discharge Review Board of the U.S. Army, and copies of his upgraded DD-214 and DD-215.  These records were of record and considered by VA at the time of the prior final denials, to include the August 2003 Board denial, which specifically cited to these records.  Therefore, these records are not new and material.  

The Board reiterates that an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  See 38 C.F.R. § 3.12(h).  In the present case, the appellant's April 1977 discharge upgrade was under the DOD's SDRP and not affirmed upon individual review by the Discharge Review Board of the U.S. Army.  Thus, the appellant's claim has in the past been denied on this basis.  As VA has not received new and material evidence addressing this basis, the claim may not be reopened.  

Under these circumstances, the Board finds that new and material evidence to reopen whether the character of the appellant's service constitutes a bar to VA benefits has not been received.  As such, the Board's August 2003 decision remains 

final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

The appeal to reopen the issue of whether the character of the appellant's service constitutes a bar to VA benefits is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


